Citation Nr: 1600935	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right ankle disability.  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disability.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran had active service from September 2000 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

A November 2015 RO letter reflects that the Veteran has filed additional claims that are being developed for adjudication.  As such, referral of the claims is not necessary at this time.  

Additional evidence has been received subsequent to the statement of the case.  In November 2015, the Veteran's representative waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The reopened service connection issues of entitlement to service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an unappealed February 2006 rating decision, service connection was denied for right and left ankle disabilities because the evidence did not show a right or left ankle disability.  

2.  In an unappealed April 2006 rating decision, service connection was denied for migraine headaches because the evidence did not show headaches were related to service.  

3.  Evidence received since the February 2006 and April 2006 rating decisions was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claims of service connection for right and left ankle disabilities and for headaches. 

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran has had headaches since service and continues to experience migraine headaches.


CONCLUSIONS OF LAW

1.  The February 2006 RO decision, which denied the Veteran's claim of entitlement to service connection for right and left ankle disabilities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The April 2006 RO decision, which denied the Veteran's claim of entitlement to service connection for headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

3.  The criteria for reopening the claim of entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for reopening the claim of entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for reopening the claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for establishing service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claims

A. Legal Criteria

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B. Analysis

Ankles

Service connection was denied for right and left ankle disabilities in a February 2006 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for right and left ankle disabilities based on the RO's determination that the evidence did not show a left or right ankle disability.  

Because the Veteran did not submit a notice of disagreement (NOD) to the February 2006 rating decision, the determinations became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Board notes that although the September 2012 statement of the case reflects that additional service records were associated with the file, the available service treatment records of record at the time of the February 2006 rating decision document right and left ankle sprains, and the additional service records are not relevant to the claims of service connection for right and left ankle disabilities.  As such, 38 C.F.R. § 3.156(c) is not for application.

Additionally, no new and material evidence pertinent to the claims was constructively or physically of record within one year of the February 2006 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The Board notes that although VA treatment records associated with the file in July 2008 include a May 2005 VA treatment record noting a left ankle sprain the previous night, and a report of x-ray examination of the left ankle in October 2005 noting no fracture, the evidence is not material to the claim of service connection for a left ankle injury as it does not raise a reasonable possibility of substantiating the claim.  Id.  The evidence does not relate to service incurrence or provide any nexus between a post service left ankle sprain and service.

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence associated with the file since the RO's February 2006 rating decision includes the March 2011 VA examination report reflecting osteoarthritis of the right and left ankle.  When considered with previous evidence of record, the Board finds the evidence of chronic ankle disability coupled with the Veteran's assertions raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left ankle disabilities.  

As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claims of entitlement to service connection for right and left ankle disabilities are addressed in the remand below.

Headaches

Service connection for headaches was denied in an April 2006 rating decision.  At the time of the prior rating decision, the record included service treatment records, post service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection for chronic or migraine headaches was denied based on the RO's determination that the evidence did not show headaches were related to service.  

Because the Veteran did not submit a NOD to the April 2006 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As noted above, although the September 2012 statement of the case reflects that additional service records were associated with the file, the records are not relevant to the claim of service connection for headaches.  As such, 38 C.F.R. § 3.156(c) is not for application.  

Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the April 2006 determination.  38 C.F.R. § 3.156(b); see also Bond, 659 F.3d at 1367.  The Board notes that evidence associated with the file in July 2008 includes VA treatment records in June 2005 and March 2006 reflecting that the Veteran denied headaches.  As such, the evidence is not new and material.

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's April 2006 rating decision includes the March 2011 VA examination report, and the April 2011 VA addendum opinion noting that headaches had their onset during service.  When considered with previous evidence of record, the Board finds the evidence added to the record since the April 2006 rating decision raises a reasonable possibility of substantiating the claim of service connection for headaches.  

As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim of entitlement to service connection for headaches is addressed in the decision below.  

II.  Service Connection

A. Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

B. Analysis

The Veteran seeks service connection for headaches.  He maintains that he began having headaches during service and has had headaches ever since.  

An October 2005 VA examination report reflects a history of migraine-type headaches since 2002.  Although service treatment records are negative for treatment of headaches, the October 2005 VA examination report notes that the Veteran usually did not take a medication for the headache pain.  Additionally, the report is within a year of separation from service.

Moreover, the Board notes that the Veteran is competent to report headaches during service, and he has consistently reported headaches ever since service.  Although a February 2012 VA treatment record notes that the headaches were of unknown etiology, the April 2011 addendum to the March 2011 VA examination report reflects the examiner's conclusion that the Veteran's current headaches are most likely related to the headaches he experienced during service.  It was noted that although the frequency of the Veteran's headaches had changed, the nature of the headaches was unchanged since service.  

In consideration of the evidence of record, the Board finds that the Veteran has had headaches since service and continues to experience headaches, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for headaches.



ORDER

New and material evidence has been presented to reopen the claim of service connection for a right ankle disability; to that limited extent, the appeal is granted.  

New and material evidence has been presented to reopen the claim of service connection for a left ankle disability; to that limited extent, the appeal is granted.  

New and material evidence has been presented to reopen the claim of service connection for headaches; service connection for headaches is granted.  


REMAND

The Veteran seeks service connection for a right and left ankle disabilities.  A May 2001 service treatment record reflects a sprained left ankle, and an April 2002 service treatment record notes a high right ankle sprain.  Although the March 2011 VA examiner opined that mild osteoarthritis of the bilateral ankles was not likely related to active duty service, the report of examination does not address the May 2008 Reserve separation examination report reflecting a history of chronic ankle pain.  As such, the opinion is not completely adequate for a determination.  Thus, a new VA examination is warranted.  

In addition, and pursuant to VA's duty to assist, an attempt to obtain the Veteran's complete Reserve medical records should be made.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, these issues are REMANDED for the following actions:

1.  Attempt to obtain the Veteran's complete Reserve treatment records from appropriates sources. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records since September 2013.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA ankle examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right or left ankle disability, to include osteoarthritis, had its onset during service or within the initial year after service, or is otherwise related to his active service.  

The opinion should specifically address the in-service findings related to the right and left ankle, as well as the May 2008 Reserve separation examination report noting a history of chronic right ankle sprain.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


